23 A.3d 411 (2011)
207 N.J. 186
In the Matter of Thomas A. CATTANI, an Attorney at Law (Attorney No. XXXXXXXXX).
D-138 September Term 2010, 068788
Supreme Court of New Jersey.
July 27, 2011.

ORDER
This matter having been duly presented to the Court, it is ORDERED that THOMAS A. CATTANI of WARWICK, NEW YORK, who was admitted to the bar of this State in 1988, and who was suspended from the practice of law for a period of one year, effective April 26, 2006, by Order of this Court filed March 30, 2006, be restored to the practice of law, effective immediately.